ORDER PER CURIAM. Bryan Evans (“Defendant”) appeals from the judgment entered after a jury trial on his convictions for numerous counts of assault, armed criminal action, unlawful use of a weapon and burglary. We find no clear error in the denial of Defendant’s challenge under' Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), no plain error in accepting the verdicts and no abuse of discretion in the admission of 911 tapes. We affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).